Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/653,311 SUPPORTS AND SECUREMENTS FOR CAMERAS, LIGHTING AND OTHER EQUIPMENT, AND NOVEL COUPLERS AND ACCESSORIES FOR SAME filed on 10/15/2019.  Claims 1-15 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 2/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2019/0175224 to Doubler et al.
	With regards to claim 1, the publication to Doubler et al. teaches a device having a ball coupler having a ball tip (18) with a spherically contoured exterior surface; a socket coupler (33) having a spherically contoured receiving socket therein that is open at one end of the socket coupler to accept insertion of the ball tip of the ball coupler, wherein the couplers are dimensioned to provide a snap fit (see 0088) between the couplers as the ball tip is inserted into the receiving socket, whereby the snap fit resists withdrawal of the ball tip from the receiving socket, thereby resisting separation of the couplers from one another; and a secondary retention mechanism (82) operable to engage between the couplers when the ball tip is received in the socket coupler, thereby providing supplementary resistance to the separation of the couplers from one another.
	With regards to claim 2, Doubler et al. teaches wherein the secondary retention mechanism is arranged to automatically engage when the ball tip has been fully inserted into the receiving socket.
	With regards to claim 3, Doubler et al. teaches wherein the secondary retention mechanism has a manual release actuator (80, 28) operable to disengage the secondary retention mechanism and thereby enable separation of the couplers.
	With regards to claim 4, Doubler et al. teaches wherein the secondary retention mechanism comprises a male insertion member (80) attached to a first one of the couplers and a female receiver (28) on a second one of the couplers into which the male insertion member is insertable to accomplish the engaged state of the secondary retention mechanism.
	With regards to claim 9, Doubler teaches wherein the secondary retention mechanism comprises a first retention feature (28) and an accompanying second retention feature (80) that provides a redundant failsafe to the first retention feature.
	With regards to claim 10, Doubler teaches wherein the first and second retention features are arranged such that the second retention feature is operable to maintain connection between the couplers even after loss of the snap fit relation between the couplers.
		

Allowable Subject Matter
Claims 5-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 5, the prior art does not teach wherein at least a portion of the male insertion member is flexible to enable relative tilting between the couplings while the secondary retention mechanism is engaged.
With regards to claim 6, the prior art does not teach wherein the male insertion member comprises an elongated element attached to the first one of the couplers and at least one enlargement carried on the elongated element, and the female receiver comprises an opening in the second of the couplers that is sufficiently sized to accept insertion of the at least one enlargement through the opening.
With regards to claim 7, the prior art does not teach wherein the female receiver further comprises a latching mechanism movable between a closed position blocking withdrawal of the male insertion member from the female receiver, and an open position allowing withdrawal of the male insertion member from the female receiver.
With regards to claims 12 and 13, the prior art does not teach wherein a first one of either the ball coupler or the socket coupler is provided on a tripod leg a second one of either the socket coupler or the ball coupler is provided on a tripod yoke to which the tripod leg is connected or connectable by the snap fit ball and socket joint.
With regards to claim 14, the prior art does not teach wherein a first one of either the ball coupler or the socket is provided on a tripod center column or monopod, and a second one of either the socket coupler or the ball coupler is provided on a base plate that is connected or connectable to the center column or monopod by the snap fit ball and socket joint to create a ball head mount atop the center column or monopod.
With regards to claim 15, the prior art does not teach wherein a first one of either the ball coupler or the socket is provided on a selfie-stick, and a second one of either the ball coupler or the socket is provided on an accompanying smartphone holder, whereby the smartphone holder is connected or connectable to the selfie-stick by the snap fit ball and socket joint.








Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/17/21